In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 21-3245
UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellee,
                                 v.

RONALD COLBERT,
                                              Defendant-Appellant.
                     ____________________

          Appeal from the United States District Court for the
          Southern District of Indiana, Indianapolis Division.
   No. 1:18-cr-00395-TWP-DLP-2 — Tanya Walton Pratt, Chief Judge.
                     ____________________

 ARGUED SEPTEMBER 23, 2022 — DECIDED NOVEMBER 29, 2022
                ____________________

   Before RIPPLE, ROVNER, and BRENNAN, Circuit Judges.
    BRENNAN, Circuit Judge. During a traﬃc stop, a detective
and a police oﬃcer worked in tandem to search Ronald
Colbert’s vehicle and frisk him, uncovering on his person a
brick-shaped package later conﬁrmed to contain a controlled
substance. Colbert moved to suppress this evidence, arguing
that the frisk violated his constitutional rights. The district
court denied the motion, and Colbert entered a conditional
guilty plea to possession with intent to distribute 40 grams or
2                                                   No. 21-3245

more of a mixture containing a detectable amount of fentanyl
in violation of 21 U.S.C. § 841(a). Colbert reserved his right to
appeal the district court’s ruling on his motion to suppress.
Before us, Colbert contends that the district court erred in
ﬁnding that the oﬃcers had reasonable suspicion to frisk him.
For the following reasons, we aﬃrm.
                        I. Background
    A. Factual
    On the evening of November 14, 2018, Detective Dirk
Fentz of the Brownsburg, Indiana Police Department was on
duty and patrolling the area of US Highway 36 and Ronald
Reagan Parkway. He observed a gray Pontiac cross over the
white line twice and fail to maintain its proper lane of travel.
When the car failed to properly signal a lane change, Fentz
activated his emergency lights. The driver took an uncommon
amount of time to pull over, in Fentz’s experience.
    After the vehicle stopped, Fentz approached the passenger
side and smelled the odor of marijuana as soon as he reached
the window. He asked the driver, later identiﬁed as Colbert,
to step back to the patrol car so Fentz could write him a warn-
ing for the traﬃc violations. Colbert had to be told to do so
additional times before he complied and exited the vehicle.
Once outside the Pontiac, Fentz observed Colbert appear to
turn back toward his vehicle as if he intended to get back in.
As Colbert walked to the patrol car, Fentz saw a bulge in Col-
bert’s pant pocket.
   Once in the patrol car, Fentz noticed that Colbert’s chest
was rapidly rising and falling in an exaggerated manner. Col-
bert began to talk and asked multiple questions, which was
unusual in Fentz’s experience. Because of Colbert’s driving
No. 21-3245                                                   3

and nervous behavior, Fentz asked Oﬃcer Chad Brandon,
also of the Brownsburg Police Department, to assist, and
Brandon arrived at the scene shortly thereafter.
     While sitting next to Colbert, Fentz continued to smell the
odor of marijuana (which was corroborated by Brandon when
he arrived). When Fentz asked Colbert if there was anything
illegal in his vehicle, Colbert responded there was not. Fentz
ﬁlled out a consent to search form and asked Colbert to sign
it. Colbert read and signed the form, giving Fentz permission
to search his vehicle. After Brandon arrived, Fentz told Bran-
don he had not yet patted down Colbert and that Colbert had
consented to a vehicle search. At that time, Fentz also knew
that Colbert had a license to carry a ﬁrearm.
    Fentz proceeded to search Colbert’s vehicle, and Brandon
patted down Colbert. During Fentz’s search he heard Brandon
call his name multiple times, requesting that Fentz come back
to where Brandon and Colbert were standing. Brandon then
handed Fentz a plastic, heat-sealed bag containing a white
brick. Based on its packaging, and from his training and ex-
perience, Fentz concluded that the white brick was a con-
trolled substance. The substance weighed 659 grams and was
later identiﬁed as containing fentanyl.
    According to Fentz, Brandon then told him how the frisk
unfolded. Brandon had asked Colbert to step out of the patrol
car so that he could pat Colbert down. Colbert complied, and
Brandon felt the bulge in Colbert’s pocket. Brandon asked if
he could retrieve the object. Colbert consented, and Brandon
retrieved approximately $400 in cash and a cell phone. Bran-
don continued to pat down Colbert’s pants and felt a hard ob-
ject, which Brandon thought was a ﬁrearm. When he asked
Colbert what it was, Colbert began to reach for it. Then
4                                                              No. 21-3245

Brandon pulled the object from Colbert’s pants, revealing the
white brick. Brandon proceeded to handcuﬀ Colbert.
    Fentz’s contemporaneous search of Colbert’s vehicle
yielded a small amount of cash and another cell phone. In
Fentz’s experience, possessing these items was consistent
with the sale and transport of narcotics.
    B. Procedural
    A grand jury indicted Colbert with possession with intent
to distribute a mixture containing a detectable amount of fen-
tanyl in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A).
Colbert later moved to suppress the evidence obtained from
the frisk, arguing that the search violated both the Fourth
Amendment of the United States Constitution and Article 1,
Section 11 of the Indiana Constitution.
    The district court denied his motion. 1 That court explained
that an evidentiary hearing on the motion was not necessary
because Colbert had adopted the allegations in the criminal
complaint and supporting aﬃdavit of Drug Enforcement
Agent (DEA) Kimberly C. Gaczkowski as well as Fentz’s prob-
able cause aﬃdavit. The district court relied on numerous
facts to conclude that Fentz developed a speciﬁc, articulable
suspicion that Colbert was armed and dangerous:
          •   Fentz had been informed by DEA Task Force Of-
              ﬁcer Derek Heller that Colbert was seen leaving a
              suspected stash house. 2

    1   The district court had jurisdiction under 18 U.S.C. § 3231.
    2 Any communication between Fentz and Heller does not appear in
the affidavits, as the government acknowledges. Therefore, we do not con-
sider this in resolving this appeal.
No. 21-3245                                                      5

         •   Colbert did not pull over in a timely fashion after
             Fentz activated his police lights.
         •   Fentz smelled marijuana when he approached Col-
             bert’s vehicle and on Colbert’s person when Col-
             bert sat in the patrol car.
         •   Fentz had to ask Colbert several times to exit his ve-
             hicle before Colbert complied, and after exiting,
             Colbert hesitated and looked back at his vehicle.
         •   Fentz observed a bulge in Colbert’s pant pocket
             when Colbert exited the vehicle.
         •   Colbert became nervous and started asking many
             questions while in the police vehicle.
         •   Fentz learned that Colbert had a concealed-carry
             permit when he processed Colbert’s information.
   The district court concluded that Fentz’s consideration of
those facts, given his years of police experience and work as a
narcotics detective, provided reasonable suspicion that Col-
bert may be armed. Therefore, the search did not violate the
Fourth Amendment.
    Colbert later pleaded guilty to one count of possession
with intent to distribute 40 grams or more of a mixture con-
taining a detectable amount of fentanyl in violation of 21
U.S.C. § 841(a), reserving his right to appeal the district
court’s ruling on his motion to suppress. He was sentenced to
sixty months’ imprisonment and four years’ supervised re-
lease. On appeal, Colbert challenges the denial of his motion
to suppress. 3 He argues primarily that the frisk violated his


   3   This court has jurisdiction under 28 U.S.C. § 1291.
6                                                          No. 21-3245

Fourth Amendment rights because the oﬃcers lacked a rea-
sonable suspicion that he was armed and dangerous under
Terry v. Ohio, 392 U.S. 1 (1968). 4
                            II. Discussion
    A. Legal Standard
    This court reviews the district court’s legal conclusions de
novo and its factual ﬁndings for clear error. United States v.
Smith, 32 F.4th 638, 641 (7th Cir. 2022). “To justify a patdown
of the driver or a passenger during a traﬃc stop, … the police
must harbor reasonable suspicion that the person subjected to
the frisk is armed and dangerous.” Id. at 642 (internal quota-
tion marks omitted) (quoting Arizona v. Johnson, 555 U.S. 323,
327 (2009)). An oﬃcer does not have to be certain that the
suspect is armed; rather, “the issue is whether a reasonably
prudent man in the circumstances would be warranted in the
belief that his safety or that of others was in danger.” United
States v. Patton, 705 F.3d 734, 737–38 (7th Cir. 2013) (internal
quotation marks omitted) (quoting Terry, 392 U.S. at 27). A
frisk therefore must be justiﬁed in light of “the speciﬁc rea-
sonable inferences which [an oﬃcer] is entitled to draw from
the facts in light of his experience,” as opposed to the oﬃcer’s
“inchoate and unparticularized suspicion or ‘hunch.’” Terry,
392 U.S. at 27. A court looks to the “totality of circumstances
confronting the oﬃcer” in determining whether there was
reasonable suspicion for a frisk. Patton, 705 F.3d. at 738. With
these standards in mind, we assess whether Fentz and


    4 Colbert also brings arguments based on the search-incident-to-arrest

and inevitable-discovery doctrines. Because we resolve this case on rea-
sonable-suspicion grounds, we do not address those additional conten-
tions.
No. 21-3245                                                                7

Brandon collectively 5 had reasonable suspicion to frisk Col-
bert during a traﬃc stop.
    B. Application
    Several factual circumstances during the traﬃc stop con-
tributed to a reasonable suspicion that Colbert was armed and
dangerous: the odor of marijuana on his person, his delay in
stopping and exiting his car, his hesitant and nervous behav-
ior, and the bulge in his pant pocket. We examine whether
each of these facts may be considered as part of the totality of
the circumstances giving rise to a reasonable suspicion.
        1. Odor of Marijuana
    Waiver. The district court concluded that the odor of mari-
juana contributed to reasonable suspicion to frisk Colbert. On
appeal, Colbert argues he preserved this issue because at his
plea hearing he contested that during the traﬃc stop there
was an odor in his vehicle and on his person. The government
responds that Colbert has waived any challenge by not con-
testing these facts during the suppression motion. Colbert re-
plies that even if he did waive his arguments, they would still
be subject to plain-error review on forfeiture grounds.


    5 Colbert does not contest that the collective knowledge doctrine ap-
plies to Fentz and Brandon. “When law enforcement officers are in com-
munication regarding a suspect, … the knowledge of one officer can be
imputed to the other officers under the collective knowledge doctrine.”
United States v. Lyons, 733 F.3d 777, 782 n.1 (7th Cir. 2013) (quoting United
States v. Lenoir, 318 F.3d 725, 728 (7th Cir. 2003)).
    Even if Colbert did dispute this point, the doctrine applies. In Fentz’s
probable cause affidavit he avers that he asked Brandon to assist with Col-
bert and informed him that Fentz had not yet patted Colbert down. There-
fore, Fentz’s knowledge can be imputed to Brandon.
8                                                   No. 21-3245

    The conditional plea agreement’s language controls our
analysis. Colbert did not reserve the right to challenge these
factual ﬁndings, so we decline to address them. "Federal Rule
of Criminal Procedure 11(a)(2) allows a defendant to enter a
conditional guilty plea—that is, to reserve in his guilty plea
the right to appeal ‘the adverse determination of any speciﬁed
pretrial motions.’” United States v. Doherty, 17 F.3d 1056, 1058
(7th Cir. 1994) (quoting United States v. Markling, 7 F.3d 1309,
1312 (7th Cir. 1993)). In determining which issues a defendant
has reserved for appellate review, we noted in United States v.
Kingcade, 562 F.3d 794, 797 (7th Cir. 2009), that “[w]ritten plea
agreements are contracts, and we interpret them according to
general principles of contract law.” Therefore, “we look to ex-
trinsic evidence of the parties’ intentions—possibly found, for
example, in a plea colloquy—only when the written contract
is ambiguous.” Id. This court can only “review issues clearly
preserved in the written agreement, or, if that agreement is
ambiguous, issues the parties clearly intended to preserve for
appeal.” Id. Where the plea agreement preserves the right to
appeal an unfavorable determination on a speciﬁc motion, the
defendant is limited to review of the motion “on the ground
the motion had stated.” Doherty, 17 F.3d at 1058. “All non-ju-
risdictional issues not speciﬁcally preserved in the condi-
tional plea agreement are waived.” Kingcade, 562 F.3d at 797.
    Colbert’s plea agreement did not preserve the issue of
whether the oﬃcers smelled marijuana in his vehicle and on
his person. His plea agreement states, “[T]he defendant ex-
pressly waives the defendant’s right to appeal the conviction
imposed in this case on any ground, including the right to ap-
peal conferred by 18 U.S.C. § 3742, other than the Court’s or-
der denying the defendant’s motion to suppress.” Colbert
therefore reserved his right to appeal the court’s order
No. 21-3245                                                   9

denying the suppression motion, and under Doherty, that
right to appeal is limited to the grounds stated in that motion.
In his brief in support of that motion, Colbert did not contest
the factual allegations in the criminal complaint and aﬃda-
vits, which included testimony that the oﬃcers smelled mari-
juana in Colbert’s car and on his person. Accordingly, Colbert
waived any objection to these factual ﬁndings. See Doherty, 17
F.3d at 1058.
    At his plea hearing, Colbert did state that he sought to
challenge the odor of marijuana in his vehicle on appeal. That
testimony, however, constitutes extrinsic evidence that we de-
cline to consider in light of the plain meaning of the plea
agreement. See Kingcade, 562 F.3d at 797.
    Merits. We next consider whether the district court erred
in concluding that the odor of marijuana on Colbert’s person
and in his vehicle contributed to a reasonable suspicion that
Colbert was armed and dangerous, justifying a Terry frisk.
The government argues that the smell of marijuana gave of-
ﬁcers greater reason to be concerned that Colbert would do
something dangerous, citing United States v. Patton, 705 F.3d
734, 739 (7th Cir. 2013). Colbert responds that Patton involved
alcohol intoxication and other factors, and that the govern-
ment has not cited a case where the odor of marijuana was
considered as an independent factor supporting reasonable
suspicion.
    In Patton, we held that oﬃcers had reasonable suspicion to
frisk the defendant where there were recent reports of gun-
related violence in the area, the stop occurred at night, a
group of men had been drinking alcohol, and the defendant
exhibited nervous and evasive behavior. See 705 F.3d at 738–
40. We observed that the fact oﬃcers “had no way of knowing
10                                                 No. 21-3245

how much alcohol” had been consumed contributed to a
ﬁnding that the group of men might act unpredictably and
dangerously. Id. at 739. We also cited the Eleventh Circuit’s
decision in United States v. Knight, 562 F.3d 1314, 1327 (11th
Cir. 2009), where that court held that the smell of marijuana
and alcohol on the driver of a vehicle contributed to a reason-
able suspicion to frisk him. Patton, 705 F.3d at 739. Similarly,
in United States v. Brown, 188 F.3d 860, 864–65 (7th Cir. 1999),
we explained that the smell of marijuana in a vehicle “en-
hanced” the oﬃcer’s belief that a defendant might be involved
with drugs, which in turn was a factor in the reasonable sus-
picion analysis.
    Colbert attempts to distinguish decisions involving alco-
hol intoxication but does not explain why marijuana should
be treated diﬀerently in the reasonable-suspicion analysis.
Like alcohol, marijuana is an intoxicating substance, and the
odor of marijuana in a vehicle or on a suspect raises concern
for oﬃcers that a defendant may act in an unpredictable and
dangerous manner. The odor of marijuana was therefore
properly considered by the district court as a factor support-
ing reasonable suspicion to frisk Colbert.
       2. Evasive and Nervous Behavior
    The district court also concluded that a number of Col-
bert’s behaviors contributed to a reasonable suspicion that he
was armed and dangerous. These included his delay in pull-
ing over, that Fentz had to repeatedly tell Colbert to exit his
vehicle before he complied, Colbert’s hesitation once outside
his vehicle, and his nervous behavior while in the patrol car.
No. 21-3245                                                    11

These behaviors are properly considered in the reasonable-
suspicion analysis.
    Delay in Pulling Over. We agree with the government that
Colbert’s failure to promptly stop his vehicle supports reason-
able suspicion for a frisk. In aﬃrming the constitutionality of
a frisk in United States v. Fryer, 974 F.2d 813, 817–19 (7th Cir.
1992), we observed that the defendant had not immediately
pulled his vehicle over after the oﬃcers activated their emer-
gency lights, and that the oﬃcers saw the defendant pass
something to the passenger. This suggested that the occu-
pants of the vehicle may have been trying to hide a weapon,
a factor contributing to reasonable suspicion to search their
vehicle. See id. at 817. In Fryer, we implicitly acknowledged
that suspects might use the time it takes to pull the vehicle
over to hide weapons, an inference we accepted in United
States v. Lyons, 733 F.3d 777, 782 (7th Cir. 2013). In Lyons, we
stated that oﬃcers could reasonably conclude that a suspect
“accelerated his car in order to aﬀord him time to transfer a
ﬁrearm … before the police arrived.” Id. We deemed it unnec-
essary for oﬃcers to observe any furtive movements by the
driver to conclude that the time it takes to pull over might be
used to conceal a weapon. See id. at 782–83 n.2.
    Here, Colbert did not immediately pull over when Fentz
activated his emergency lights. In Fentz’s experience, it took
an uncommon amount of time for Colbert to stop the vehicle,
and that suggested to him that Colbert might be attempting
to conceal something, such as a weapon. The delay in pulling
over thus contributed to the oﬃcers’ reasonable suspicion that
Colbert was armed and dangerous.
   Delay in Leaving his Vehicle. Colbert’s reluctance to leave his
car after Fentz ordered him to do so also contributed to
12                                                   No. 21-3245

reasonable suspicion for the frisk. “[A] suspect’s failure or re-
fusal to comply with a police oﬃcer’s order is … a factor that
contributes to a reasonable suspicion that he may be danger-
ous.” Patton, 705 F.3d at 739. Fentz testiﬁed that although he
asked Colbert “if he would step back” to the patrol car so
Fentz could write him a warning, “Colbert did not initially
step out and had to be asked more times before he ﬁnally ex-
ited.” Even after Colbert exited the vehicle, he “appeared to
turn back towards his vehicle as if he was going to get back in
the vehicle.” This refusal to comply with Fentz’s order is an-
other factor in the totality of circumstances informing reason-
able suspicion to frisk.
    Nervous Behavior. Relying on Huﬀ v. Reichert, 744 F.3d 999,
1007 n.3 (7th Cir. 2014), Colbert argues that his nervous be-
havior during the traﬃc stop is of limited value in assessing
whether the oﬃcers had a reasonable suspicion to conduct a
Terry frisk. Although in Huﬀ this court stated that nervousness
cannot alone justify a frisk, id., it may contribute to reasonable
suspicion because it is “frequently recognized as a sign that a
suspect has something to hide, including a weapon.” Patton,
705 F.3d at 740; see also United States v. Ogelsby, 597 F.3d 891,
894 (7th Cir. 2010); United States v. Brown, 188 F.3d 860, 865
(7th Cir. 1999). This is particularly true where “the manifesta-
tion and degree of [the defendant’s] nervousness was unu-
sual.” Patton, 705 F.3d at 740.
    Fentz testiﬁed that during the traﬃc stop Colbert was act-
ing nervously and exhibiting “unusual behaviors.” Speciﬁ-
cally, Fentz noted that Colbert’s chest was rising and falling
in an exaggerated manner and that Colbert asked multiple
questions during the interaction, which Fentz stated was not
typical in his experience. “Because the reasonable suspicion
No. 21-3245                                                     13

standard is an objective one, [Fentz’s] subjective interpreta-
tion of [Colbert’s] behavior does not control our own assess-
ment of whether the circumstances confronting [Fentz]
supported the pat-down.” Id. But Fentz is an experienced of-
ﬁcer, having served with the Brownsburg Police Department
for thirteen years and as a narcotics detective for ﬁve years,
and “the inferences that an experienced oﬃcer like [him]
draws from an individual’s behavior do inform our assess-
ment of what a reasonable person in the [oﬃcer’s] position
would think about the likelihood that the suspect poses a dan-
ger to him.” Id. Fentz’s suspicion that Colbert’s unusually
nervous behavior meant he might be armed and dangerous is
reasonable.
       3. Bulge in the Pant Pocket
    We turn next to Fentz’s identiﬁcation of a bulge in Col-
bert’s pant pocket. We have previously acknowledged that a
bulge in a suspect’s clothing is a circumstance contributing to
reasonable suspicion that he is armed and presently danger-
ous. See United States v. Adair, 925 F.3d 931, 937 (7th Cir. 2019);
cf. United States v. Richmond, 924 F.3d 404, 411 (7th Cir. 2019)
(bulge contributed to a reasonable suspicion that the suspect
was illegally carrying a ﬁrearm). Colbert disputes that the
bulge, in this context, can contribute to reasonable suspicion.
He argues that Fentz’s conduct belies that he believed Colbert
was armed or dangerous based on the bulge in his pocket.
Fentz—after noticing the bulge—still permitted Colbert to sit
unrestrained in the patrol car while he discussed the issuance
of a traﬃc warning and obtained consent to search Colbert’s
vehicle.
  Yet, “the legitimacy of [a] search stem[s] at all times from
whether a protective frisk for weapons was objectively
14                                                   No. 21-3245

reasonable under the circumstances.” United States v. Barnett,
505 F.3d 637, 640 (7th Cir. 2007). In Barnett, this court reversed
the grant of a motion to suppress where the district court held
that the oﬃcers did not subjectively believe the defendant was
armed or that they were in danger while questioning the de-
fendant. Id. at 639–40. We explained that the oﬃcers had an
ongoing reasonable suspicion that the defendant had commit-
ted robbery, a crime that likely involved a weapon. Id. at 640.
The questioning did not dispel the suspicion that the defend-
ant was involved in that crime, and the defendant’s nervous-
ness during the questioning also “kept the suspicion of his
involvement in a robbery alive.” Id. This court additionally
recognized, however, that excessive delay in performing a
frisk might undermine its objective reasonableness. Id. at 641.
    That Fentz asked Colbert to sit in his patrol car while he
ran Colbert’s information does not eliminate Fentz’s reasona-
ble suspicion that Colbert was armed. Objectively, an oﬃcer
would have reasonable suspicion based on Colbert’s delay in
pulling over, reluctance to leave his vehicle, the smell of ma-
rijuana on his person and in his car, and the bulge in Colbert’s
pant pocket. Fentz also observed Colbert’s chest rapidly rising
and falling in an exaggerated manner, and Colbert began to
ask Fentz multiple questions while in the patrol car. All these
facts supported his suspicion that Colbert was armed and
dangerous during that time. Nor must we accept Colbert’s
conclusion that Fentz did not subjectively believe Colbert was
armed and dangerous. In fact, Fentz called Brandon for assis-
tance because of Colbert’s driving and nervous behaviors,
which contradicts this conclusion. Brandon also arrived on
scene shortly thereafter and performed the frisk. This is there-
fore not a case of excessive delay before a frisk that might un-
dermine its objective reasonableness. See id. at 641.
No. 21-3245                                                    15

    Colbert further argues that if the bulge contributed to a
reasonable suspicion justifying the frisk, that suspicion was
dispelled when the frisk revealed that the bulge was a cell
phone and cash. This court has previously concluded that the
failure to ﬁnd weapons after a frisk “did not erase the initial
legitimate concerns” that the defendant might be dangerous
and gain immediate control of weapons in a vehicle. See
United States v. Holiﬁeld, 956 F.2d 665, 668 (7th Cir. 1992). We
thus ruled that oﬃcers did not act unreasonably when they
searched the defendant’s car for weapons, rejecting the de-
fendant’s argument that the fact that neither he nor his pas-
sengers were carrying weapons on their person reduced the
oﬃcers’ reasonable belief that they were dangerous. See id.
    The same logic applies here. The circumstances giving rise
to Fentz’s and Brandon’s reasonable suspicion that Colbert
was armed and dangerous went beyond the bulge itself: the
combined circumstances of his refusal to immediately pull
over, his reluctance to leave the vehicle when directed to do
so, the odor of marijuana on his person, and his nervous be-
havior during questioning, all contributed the oﬃcers’ rea-
sonable suspicion. That the bulge was determined to be a cell
phone and cash does not erase these other, legitimate con-
cerns.
    We also note that a frisk involves “a careful exploration of
the outer surfaces of a person’s clothing all over his or her body
in an attempt to ﬁnd weapons.” Terry, 392 U.S. at 16 (emphasis
added). An oﬃcer is not required to complete a pat-down of
the defendant’s entire body before investigating what any
particular object on the defendant’s person may be. Similarly,
the investigation of any object before a search is completed
does not eliminate the possibility that weapons are hidden
16                                                                No. 21-3245

elsewhere. Brandon was thus not required to stop the frisk
upon discovering that the bulge was a cell phone and cash.
    Viewing the totality of the circumstances, the oﬃcers had
a reasonable suspicion to conduct a Terry frisk. This conclu-
sion is buttressed by our recent decision in United States v.
Radford, 39 F.4th 377 (7th Cir. 2022), which presented similar
facts. There, we decided that an oﬃcer had reasonable suspi-
cion to frisk a defendant where the defendant was likely
involved in the drug trade, acted nervously, and failed to
comply with the oﬃcer’s directives. See id. at 387. Colbert ex-
hibited similar, unusually nervous behavior when he sat in
the patrol car with Fentz. Moreover, Colbert was evasive in
response to Fentz’s directives, illustrated by his delay in pull-
ing over and hesitation to leave his vehicle. Unlike in Radford,
we do not consider Colbert’s alleged departure from a stash
house. Still, the odor of marijuana on Colbert and in his
vehicle, along with the bulge in Colbert’s pant pocket, further
support reasonable suspicion that Colbert was armed and
dangerous. 6
   Because Fentz and Brandon had a reasonable suspicion to
support a Terry frisk under the totality of the circumstances,

     6Colbert also argued that his license to carry a concealed handgun
and his exit from a stash house cannot contribute to a finding of a reason-
able suspicion to justify a Terry frisk. Colbert is correct that his concealed-
carry license does not, by itself, justify a Terry frisk. Cf. United States v. Leo,
792 F.3d 742, 752 (7th Cir. 2015) (observing tension between state law per-
mitting concealed carry and the officers’ position that they were justified
in conducting a full search of a defendant’s backpack solely on the
grounds that the defendant might have entered a preschool with a fire-
arm). Because we hold that the officers had reasonable suspicion to con-
duct a Terry frisk in the absence of information about Colbert’s exit from
a stash house, we do not address this argument.
No. 21-3245                                               17

we AFFIRM the district court’s order denying Colbert’s motion
to suppress.